 160DECISIONSOF NATIONALLABOR RELATIONS BOARDRood Industries,Inc.andDistrict Lodge 117, Inter-nationalAssociation ofMachinists and Aero-spaceWorkers,AFL-CIO. Cases 7-CA-22930and 7-CA-2339422 January 1986DECISION AND ORDERBY MEMBERS DENNIS, JOHANSEN, ANDBABSONOn 11 July 1985 Administrative Law JudgeLeonard M. Wagman issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority, in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Rood Indus-tries, Inc., Sturgis,Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Order.iThe Respondent has excepted to some of the judge's credibility fmd-mgs The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe' relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir 1951).We have carefully examined the record and find no basis for reversingthe findings No exception was taken to thejudge's dismissalof the alle-gation that the Respondent's no-solicitation rule violated Sec. 8(a)(1) ofthe Act2 In agreeing with the judge that the Respondent, through PresidentRood, violated Sec. 8(a)(1) of the Act by advising employees that hewould not run an organized shop, Member Johansen concludes thatRood's remarks constituted a threat of reprisal rather thana warningabout the futility of Joining or supporting a unionCharles Morris, Esq.,for the General Counsel.John S. Schauer, Esq. (Seyforth, Shaw, Fairweather & Ger-aldson),of Chicago, Illinois, for the Respondent.Wayne E(fler,Business Representative, of Battle Creek,Michigan, for the Charging Party.DECISIONSTATEMENT OF THE CASEWorkers, AFL-CIO on 15 December 1983,1 the Region-alDirector for Region - 7 issued a complaint in Case 7-CA-22930 on 27 January against the Respondent, RoodIndustries, Inc. Thereafter, on a further charge filed bythe Union in Case 7-CA-32334 on 26 April against theRespondent, the Regional Director for Region 7 issuedan order on 29 May consolidating the two cases andamending the complaint against Respondent. The con-solidated complaint' alleged that Respondent violatedSection 8(a)(1) of the National Labor Relations Act bycoercively interrogating its employees regarding theirunion activities and sentiments, and the union activityand sentiment 'of other employees, threatening employeeswith discharge for discussing the Union, promulgating anoverly broad and discriminatory rule prohibiting employ-ees from soliciting employee support for the Union, ex-pressly and impliedly threatening employees with eco-nomic reprisals, including plant closure, if the Union suc-ceeded in organizing Respondent's employees. The com-plaint, further alleges the Respondent violated Section8(a)(1) by implying that Respondent's employees' sup-port for the Union would be futile, creating the impres-sion of surveillance of its employees' union activity,promising and later granting a benefit to employees tocause them to abandon the Union, and to refrain from se-lecting it as their exclusive collective-bargaining repre-sentative, suggesting that election of the Union as theemployees' bargaining representative would cause Re-spondent to lose an important customer, by threateningits employees with the imposition of stricter plant rules ifthe employees selected the Union as their collective-bar-gaining representative, threatening an employee withmore limited future - employment opportunities becausehe supported the Union, and by threatening to discontin-ue the practice of permitting employees to present theirproblems or concerns to management if the employeesselected the Union as their collective-bargaining repre-sentative.Respondent, by its timely answers, deniedcommission of the alleged unfair labor practices.These cases were tried before me at Sturgis, Michigan,on 16, 17, and 18 October 1984. At the hearing, after theGeneral Counsel had rested, I granted Respondent'smotion to dismiss, for lack of proof, the allegations thatithad violated Section 8(a)(1) of the Act by threateningan employee with more limited future employment op-portunities, and by threatening to discontinue its policyof permitting employees to present their problems orconcerns to management. I now reaffirm my order dis-missing those allegations.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and the Respond-ent, I make the followingLEONARD M. WAGMAN, Administrative Law Judge.On a charge filed by the Union, District Lodge 117,InternationalAssociation of Machinists and Aerospace'All dates are from September 1983 until May 1984, unless otherwiseindicated278 NLRB No. 26 ROOD INDUSTRIES161FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONRespondent, a ' Michigan corporation,maintains itsoffice and place of business at Sturgis, Michigan, whereitmanufactures,, sells, and distributes steel tubing forautomobile exhaust systems. Respondent, in the courseand conduct of its business, annually manufactures, sells,and distributes products valued in excess of $100,000, ofwhich products valued in excess of $50,000 are shippedfrom Respondent's Sturgis,Michigan plant directly topoints outside the State of Michigan. The Respondentadmitted the foregoing data. I find that at all times mate-rial,Respondent was an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.The consolidated complaint alleged, Respondent ad-mitted, and I fmd that the Union, District Lodge 117,InternationalAssociation of Machinists and AerospaceWorkers,AFL-CIO, is, and has been at all materialtimes, a labor organization within the meaning of Section2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union's effort to organize Respondent's approxi-mately 80 plant employees began in late October 1983.On 7 November the Union filed a petition seeking aBoard-held election to obtain certification as the exclu-sive collective-bargaining representative of Respondent'splant employees. The Respondent received a copy of theUnion's petition on 15 November. Thereafter, on 16 De-cember, the Regional Director conducted an election inthe unit sought by the Union. Following the election, theRegional Director impounded the ballots and has not yetdetermined the results of the election. The GeneralCounselhasattempted to show that Respondent, in op-posing the Union's organizing campaign violated Section8(a)(1) of the Acta by interfering with, restraining, andcoercing its employees in the exercise of their Section 7rights3 to assist the Union's campaign, and to choose theUnion as their collective-bargaining representative.B. Alleged Interference, Restraint, and Coercion1. Interrogationa.The factsOn 20 October Respondent's night foreman, RichardHalderman, approached second-shift employee LarryBassage, who had been in Respondent's employ since 42 Sec. 8(a)(1) of the Act provides:Sec. 8. (a) It shall be an unfair labor practice for an employer-(1) To interfere with, restrain, or coerce employees in the exercise ofthe rights guaranteed in section 7,a Sec 7 of the Act provides in pertinent part.Sec. 7. Employees shall have the right to self-organization, to form,,loin,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargaining or othermutualaid or protection..April 1981 in the plant and asked him if he knew "whowas talking union." Bassage replied: "No, I don't."4 Thisended the conversation.Itwas Bassage who first contacted the Union aboutorganizing. Respondent's plant in early October. Thereaf-ter,Bassage did most of the organizing for the Union onthe second shift.He distributed union authorizationcards, notified employees about union meetings, and col-lected signed authorization cards. He also wore a unionbutton at the, plant from 24 or 25 October through De-cember.From 19 November through 21 November, Respond-ent's president,Del Rood, conducted one-on-one inter-views with employees in his office at Respondent's plant.In his testimony, Rood admitted that he held these meet-ings because he was "surprised that an organization at-tempt was underway." In Rood's view, this developmentmeant "somehow that our communication was not verygood." In Rood's opinion, the employees "felt stronglyabout something and weren't saying so...." He con-cluded "that it was high time that [he] got better ac-quainted.One of the employees whom Rood summoned to hisofficewas Larry Bassage, who wore a union buttonthroughout the interview. Although Rood had on occa-sion conversed with Larry Bassage on the plant floor,thiswas the first time Rood had called Bassage to hisoffice.Rood first asked Bassage "how things were goingout in the shop." He also remarked, "I see you're wear-ing a union pin and then asked Bassage how the organiz-ing campaign was going. Larry Bassage replied: "Okay."The conversation then shifted to Bassage's remodeling ofhis home.54 Supervisor Richard Halderman flatly denied ever asking Larry Bas-sage "who wastalking union," or words to that effect However, Haider-man, who had clearly received word that employees Larry Bassage,David Huber, and Chester Casner Jr were soliciting employee supportfor the Union, did not deny conversingwith Bassage,who worked on hisshift.Halderman also demonstrated his eagerness to supply Respondent'spresident Del Rood withthe namesof union supporters, by giving thenames of Bassage,Huber, and Casner to the president on the same day heheard about them It thus seems likely that Halderman would havesought to identifyadditionalunion supporters. These factors, togetherWithmy impression that on cross-examinationHalderman's demeanorsuggesteda reluctance to provide his best recollection, caused use todoubt the reliability of Halderman's flat denial I noted this tendency par-ticularlywhen counsel questioned Halderman about his sources of infor-mation regarding the identity of the leading union supporters,' and aboutDel Rood's meetings with employees. This doubt, together with my im-pression that of the two, LarryBassagewas the more candid witness,persuaded me to creditBassage'stestimony that his best recollection wasthat Halderman asked him to identify "who was talkingunion."5President Rood denied making any referenceto Bassage's union pin.However,on cross-examination,he seemed less self-assured when he an-swered. "Not that I recall no." Rood's testimony corroborated the re-mainder of Larry Bassage's account of their conversationHowever,Rood gave his recollection of how the conversation began in a tentativemanner and could not specifically recall whetherBassage waswearing aunion pin,button, or badge.However, I have found from Bassage's credited testimony that he worea union button from late October through December I also find fromBassage's testimony that he wore a union button during his meeting withRood It thus appears likely that Rood saw Bassage's union button andmade the remark attributed to him by Bassage, whose forthright mannerpersuaded me that he was providing his best recollection of Rood's re-marks 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDb. Analysis and conclusionsInRossmoreHouse,269NLRB 1176, 1178 fn. 20(1984), the Board set forth the factors it considers in de-terminingwhether an employer's interrogation of em-ployees regarding union activity and sympathies violatesSection 8(a)(1) of the Act, as follows:Experience convinces us that there are myriad situa-tions in which interrogations may arise. Our duty isto determine in each case whether, under the dic-tates of Sec. 8(a)(1), such interrogations violate theAct. Some factors which may be considered in ana-lyzing alleged interrogations are: (1) the back-ground; (2) the nature of the information sought; (3)the identity of the questioner; and (4) the place andmethod of interrogation.Applying the Board's policy expressed inRossmore, Ifind that Richard Halderman's attempt to learn the iden-tity of employees who were "talking union" carried withit the suggestion that Respondent had some punishmentin mind for them. Thus, notwithstanding that a first levelsupervisorwas asking the question in the familiar sur-roundings of the work place, the information sought waslikely to instill fear of reprisal in the listener, I find there-fore, that this interrogation was coercive and violatedSection 8(a)(1) of the Act.Frank Black Mechanical Serv-ices, 271NLRB 1302, 1315 (1984).I also find that Rood's questions of Bassage in Novem-ber was coercive. At the time of this interrogation, Bas-sage after 2-1/2 years' employment by Respondent foundhimself, for the first time, alone, in President Rood'soffice. In light of these circumstances, and the coerciveinterrogation which Bassage had recently experienced inan encounter with Supervisor Halderman, I find that byRood's asking Bassage how the Union's organizing drivewas going, Respondent coerced its employees in viola-tion of Section 8(a)(1) of the Act.2.ThreatsOn 24 October Night Superintendent Larry D.Monroe approached employee LarryBassage at theplant and said: "Hey, you do not want your job here."When Bassage sought an explanation of that remark,Monroe replied: "Because you have been talking union."WhenBassagedenied having talked union,Monroegrinned andwalked away.,Monroe's remarks strongly suggest thatBassage's ad-vocacy of the Union's cause amonghis fellow employeeswas inconsistentwith continued employment at Re-spondent's plant.That suggestion was likely to interferewith,restrain,and coerceBassage andhis fellow em-ployees in the exercise of their rights to support a labororganization in its effort to become their collective-bar-gaining representative. Accordingly, I find that by Mon-roe's warning, Respondent violated Section 8(a)(1) of theAct.F W.I.L. Lundy Bros. Restaurant,248 NLRB 415,429 (1980);D.R.C Inc.,233 NLRB 1409, 1414 (1977).President Del Rood made antiunion speeches to sepa-rate groups of his employees at the plant on 2, 14, and 15December. Rood used a single speech outline for allthree speeches and referred to charts showing, amongother things that Respondent suffered losses of $23,971 in1980, $123,054 in 1981, $198,935 in 1982, and, for thefirst9months of 1983, $28,362. He showed that Re-spondent's losses for the 3 years ending 30 September,totaled $374,321.- Rood also reviewed charts reflectingthe wage increases which the Respondent had previouslygranted.However, before he showed the Respondent's losses,and the prior wage increases, Rood expressed strong op-position to the Union. He warned the assembled employ-ees that "it's a serious matter"; that they would not seeRespondent "postinganycartoons" or "any funny thingsabout how to vote. We won't measure equipment to sug-gestwe're going to move it. We won't bring in truckswith Alabama license plates." Rood told his listeners thathe did not bluff, promise, or scare, and then warned"that if trucks ever do back in, its gone because I won'tbe bluffing." Later in his speech, Rood explained that hehad located Respondent's plant in Sturgis, Michigan be-cause"the talents is [sic] here. That's where the workforce is." Rood asserted that most of his friends and tieswere inIllinois.He also mentioned that during the previ-ous year, he had received an offer to purchase hishome.'Granted that President Rood's remarks contained aprediction of plant closure, his words ran afoul of Sec-tion 8(a)(1) of the Act. For, his prediction was not "care-fully phrased on the basis of objective fact to convey[his]belief as to demonstrably probable consequencesbeyond his control or to conveya managementdecisionalready arrived at to close the plant in case of unioniza-tion."NLRB., v. Gissel Packing Co.,395 U.S. 575, 618(1969). Instead, I find that Rood's languagestrongly sug-gested that he had already decided to remove the ma-chinery from the plant and possibly move to Illinois, ifthe Union's organizingeffort succeeded.Rood's presentation of figures showing the 'Respond-ent's operatinglossesfor 3 successive fiscal years, cou-pledwith his warning, was likely to make the pointamong the listening employees. The point was that finan-cial difficulty had not yet dampened his determination tooperate the plant at Sturgis, Michigan, but that a unionvictory in the pending election would cause Del Rood toclose that plant. I find, therefore, that Rood's remarks,quoted above, constituted a threat of retaliation at hishands, if a majority of Respondent's plant employeesvoted for union representation. By that threat, Respond-ent violated Section 8(a)(1) of the Act.NLRB v. GisselPacking Co.,supra, 395 U.S. at 618.During his speech, Rood referred to Respondent's cus-tomers, includingMidas,Maremont, and Car-X. Hestated that Respondent's customers "were anxious for usto get back to normal." Rood mentioned that "thingswere going to be back to normal and [he] would call6 I based my findings regarding the incident of 24 Octoberon Bas-7Ibased my findings of fact on the testimony of Del Rood andsage's testimonyCharles W Huber ROOD INDUSTRIES163them promptly and let them know.8 He also declaredthat if the employees voted against the Union, "It wouldbe a message to Midas, Maremont,etcetera,that you'rebehind me. That we want their business." I also creditedRood's denial that he told the employees that any cus-tomer would be lost if the employees voted for unionrepresentation.Contrary to the General Counsel, I find that Rood'sremarks about customers did not carry the suggestion ofplant closure. Instead, I find that Rood's remarks raisedthe spectre of customer dissatisfaction with interruptionsin the stream of production and increased costs as possi-ble effects of the Union's organizing campaign. Absentwas any threat,express orimplied,thatRespondentwould layoff employees or otherwise impose any eco-nomic burden on its plant employees because of a_loss of-customers. I find that Section 8(c) of the Act protectedthese remarks.-Daniel Construction Co.,264 NLRB-569 ,570 (1982). See alsoTri-Cas4 Inc.,, 274NLRB 377, 378(1985). I shall, therefore, recommend dismissal of the al-legation that these remarks violated-Section 8(aXl) of theAct.On an occasion in December, Superintendent LarryMonroe told prounion employee Chester Casner Jr.9 "Iknow that Del Rood would close the shop if [the Union]comes in." I find that an employee hearing this remarkwas likely to conclude that Monroe as a second level su-pervisor was an authoritative source conveying Rood'sexpressed intent. I find, therefore, that Monroe's remarkwas a coercive threat of economic reprisal if the employ-ees voted for the Union in the pending election. Accord-ingly, I further find that by Monroe's threat, Respondentimpaired its' employees' freedom to select a collective-bargaining representative and thereby violated Section8(a)(1) of the Act.I find, from employee Charles W. Huber's testimony,that on 15 December he approached his supervisor, BobBrown, and announced:If Del [Rood] is going to shut the plant down, thenI'm gong to vote no because I don't want to losemy job.Brown responded: "If I were Del Rood, I'd shut theplant down because its not big enough fora union." Ifind that Supervisor Brown's remarks, as quoted above,were an expression of his personal attitude toward theUnion. An employee hearing this remark would readilydiscern that Brown was not speaking for Del Rood orthe Respondent,- but ` only for himself. I find, therefore,s I based my findings regarding Rood's references to customers on histestimony.The General Counsel's witnesses' testimonies were sketchyand came across as tentative.In contrast,Rood seemed certain of his de-tailed recollection, which he gave in a forthright manner.B I based my findings regarding Monroe's remarks to Casner on thelatter's testimony.Monroe, after testifying that he could not recall havingdone so, flatly denied ever discussing plant closing with employee Casneror any employee. However, Monroe's testimony showed that he dis-cussed the- Union and union activity with employee Casner in December1983. Thus, it appears that-Monroe had opportunity to raise the-topic ofplant closing with ,Canner on that occasion. Further, of the two, Casnerimpressed me as the more straight forward.witness on this alleged inci-dent For these reasons, I have credited Casner's testimony rather thanMonroe's.that Brown's remark was not a threat and was protectedby Section 8(c) of the Act. Accordingly, his remark didnot, violate Section 8(a)(1) of the Actand I shall recom-mend dismissalof the allegation that it violated that sec-tion of the Act.In December, Superintendent Larry Monroe spoke toemployee George Amburgey, who was seated, waitingfor parts, near the plant's spray booth.Monroe re-marked, in substance, that if the employees had a unionbargaining representative they would not be allowed tosit 'down. Monroe also told Amburgey that a union couldforce the Respondent to discharge employees who"missed three days in a row."' oMonroe'swarningstoAmburgeycontained two im-plied threats. The first was that if the Union's organizingcampaign succeeded, Respondent, would adopt a morestringentpolicy requiring employees to stand whileworking. ' The second threat was more subtle. Monroeannounced that a union would oblige Respondent to dis-charge employees- who were absent from work for 3consecutive days. At the time Monroe made this asser-tion, 'Respondent had a more' liberal policy toward em-ployee absences. There was no showing that Monroesupported his prediction by exhibiting a union contractor any -other evidence that the Union or any other labororganization insisted on the discharge of employees whowere absent from -work 3 consecutive days. Thus, thethrust of Monroe's warning was that, if the employeesselected the Union as their collective-bargaining repre-sentative, Respondent' would impose a harsher policy onemployee absences and discharge those who were absentfor, 3 consecutive days. ,-I find that LarryMonroe'swarningsof harsher poli-cies if the -employees voted for the Union as their collec-tive-bargaining representative restrained and coerced em-ployees in the exercise of their rights to support and votefor the Union. Accordingly, I find that Respondent, byMonroe's warnings, violated Section 8(a)(1) of the Act.Atlas Microfilming,267 NLRB 682, 686 (1983), enfd. 753F.'2d 313 (3d Cir. 1985).3.Warnings of futilityIn a speech,'to employees of the first shift, on themorning of 26 October, in the plant's breakroom, Presi-dent Del Rood asserted that he had heard that someonewas passing out union cards and then he launched intosome antiunionremarks. In the course of his speech,Rood told the employees that the union'sorganizingdrive was underway and that he would not "run an or-ganized shop." t i10 I based my findings regarding Monroe's remarks to Amburgey onthe latter's testimony. Monroe testified that he frequently scolded Ambur-gey for sitting down on the job, and that he "probably"' scolded lum inlateDecember Monroe denied warning Amburgey about a tightening ofRespondent's policy toward sitting down and absences if the Union wonthe electionHowever, of the two, Amburgey impressed, me as beingmore certain and convincing in demeanor while testifying about the al-leged warnings11 I based my findings on Del Rood's testimony As Rood seemedmore certain of his remarks, I have credited his version where it differedfrom that offered in Charles W. Huber's testimony 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen examined in context, Del Rood's statement thathe would not run an organized shop amounted to an un-lawful warning that if the employees selected the Unionas their collective-bargaining representative, Rood wouldnot recognize it as such. The import of Rood'smessageto his employees was that it would be futile for them tojoin or support the Union. I fmd that by Rood's state-ment,Respondent restrained employees and interferedwith their Section 7 right to support the Union's organiz-ing drive and thereby violated Section 8(a)(1) of the Act.Antonio's Restaurant,246 NLRB 833 (1979);KenworthTrucks of Philadelphia,229 NLRB815, 818(1977).On 28 October Night Superintendent Larry D.Monroe encountered employeeLarryBassage,who wason his way to a break period, and asked him why he wasnot wearing a large union pin. Bassage'replied in sub-stance that he did not have a big pin. Monroe told Bas-sage that the size of the pin did not matter because he,Monroe, was going to benefit from it and Bassage wouldnot. I find that Monroe's statementcarried themessagethatwith union representation, Bassage and his fellowemployees would end up no better off than they wouldhave been without union representation. Thus didMonroe inform Bassage that it was futile to support theUnion's organizing campaign.I find therefore that Mon-roe's advice to Bassage violated Section 8(a)(1) of theAct.EL L duPont Co.,263 NLRB 159, 165 (1982), enfd.744 F.2d 537 (6th Cir. 1984).4.The impression of surveillanceAt his meeting with the day-shift employees and su-pervisors early on the morning of 26 October, PresidentDel Rood revealed that he knew of union activity amonghis employees. Specifically, Rood announced that: "I hadheard there was solicitation being made for card signersand that an organization attempt was underway."Among those present at the meeting was employee DaveHuber, a union activist, who had already participated inthe inception of the Union's campaignby arranging twomeetingsfor its representative,Wayne Eifler, with em-ployees held on 24 October.It also appearsthatHuberhad told employees about themeetings.Later,on the morning of 26 October, Rood ap-proached Huber in the plant and asked if he, Huber,"had any problems." Huber replied that he had none.Rood then said that he heard that Huber "was a cardcarrier."Huber responded: "I had stories told about mebefore." Huber broke off the conversation to get a ciga-rette. 12InSouth Shore Hospital,229 NLRB 363 (1977), theBoard declared:In determiningwhether a respondentcreated an impression of surveillance, the test applied bytheBoard is whether employees would reasonablyassume from the statementin questionthat their union12 I based my findings of fact regarding Rood's conversation of 26 Oc-tober with Dave Huber on the latter's version. Some of Rood's responsesto counsel's questions regarding this conversation seemed evasive.In par-ticular,Rood was evasive when questioned about whether he calledHuber "a card carrier"In contrast,Huber was a conscientious witnesson this incident, who provided straightforward answers. Therefore wherehis testimony differed from Rood's on this topic, I have credited Huber.activitieshave been placed under surveillance.Schre-menti Bros.,179 NLRB 853 (1969).Here, I find it unlikely that Rood's remarks createdthe impression that Dave Huber's union activities wereunder surveillance.Granted,Rood's remarks reflected astrong suspicion that Huber was a union activist. Howev-er,Huber's credited testimony showed that by 26 Octo-ber he had assumed a leading role in arranging meetingsbetween, employees and the Union's representative,Eifler. I fmd from Huber's testimony that he had alsospread word of these meetings among the employees atthe plant. The first meeting took place on 24 October, 2days before Rood approached him about his "problems."Thus, the evidence showed that by 26 October, Roodmight have received word of Dave Huber's union activi-ty from information volunteered by employees or super-visors,without resort to surveillance of Huber's activity.In sum,Ifind that Rood's remarks to Dave Huberwere not likely to cause him or any other employee tobelieve that Respondent had placed his union "activitiesunder surveillance.I shall therefore recommend dismissalof the allegation that those remarks violated Section8(a)(1) of the Act.During the week of 12 December, but prior to theelection on 16 December, Night Superintendent Monroecame to employee Casner at the plant and began askinghim about union meetings.Casner,a prounion employee,attended a union meeting on 24 October and thereafterattended such meetings in November and December. Healso helped to notify other employees of these meetings.Monroe asked Casner how the union meetings weregoing at the latter's home. Casner replied that there werenone.Monroe rejoined: "Well, there's a lot of cars atyour house.I know you've been having union meetingsat your house." Casner,retorted: "You know better thanthat."13Applying the Board's test, I find that Monroe'sremarks left little doubt that Monroe or someone actingforRespondent had been watching Casner'shome tokeep track of his union activity. That Casner andMonroe had a social relationship of 3 years' duration inwhich they had occasionally gone out drinking togetherat nearby bars and engaged in friendly conversation didnot reduce the coercive effect of Monroe's questions.From Casner's testimony I find that Monroe did notpunctuate his remarks with levity or evidence of friend-ship. I also find, therefore, that Monroe's remarks werelikely to give Casner the impression that his union activi-ty was under surveillance by Respondent. Accordingly, Ifurther fmd that Monroe's remarks were coercive andthat they-violated Section 8(a)(1) of the Act.13,I based my findings of fact regarding Monroe's remarkto Casner onthe latter'stestimonyMonroe's testimony and his demeanor caused meto doubt thereliability of his version.WhenRespondent's counsel askedMonroe if his version was a complete account, Monroe gavethis quali-fied response:"Basically, that's about what it amountedto, yes."Later,Monroe answered"Yes," whenRespondent's counsel asked ifhis version was a complete account, "tothe best ofyour recollection." Ialso notedthatMonroe seemed uncertain as he related his version andanswered counsel's questions In contrast,Casper appeared more certainof his version, as he testified without qualifying Ins answers. ROOD INDUSTRIES1655.Theno-solicitation rulePrior to 25 October, Respondent did not have a plantrule,written or oral, regarding solicitation. On that date,during the second shift, employee Peter Wolgamoodcomplained to Superintendent Larry Monroe about em-ployee LarryBassage.PeterWolgamood reported thatBassage had-talked to Peter's brother Jim aboutsigning acard; that an argument had erupted in which "Larrycussed [Jim] out." Peter threatened to take actionagainstBassage unlessMonroe intervened.A few minutes later, Monroe found Bassage at work inthe plant, and scolded him for bothering Jim Wolga-mood. Referringto Bassage's solicitation of JimWolga-mood, Monroe told Bassage: "You can't do that duringworking hours."Bassage.parked the lift truck he wasdrivingand went to Foreman Joe. Lough's desk wherehe began a conversation with Lough and SuperintendentMonroe about solicitation for the Union.In substance,Monroe toldBassage thathe could talkabout the Union to other employees during breaks. Bas-sageasked if he could be fired because of his solicitationof Peter Wolgamood. Monroe answered that he probablycould for soliciting during working hours.On 27 October Superintendent Monroe provided fur-ther clarification in a written warning notice he issued toemployee Bassage because of the solicitation of Jim Wol-gamood on 25 October. The remarks section of thewarning contained the following:Soliciting on Company time and away from normalworking areas without our permisson [sic].I also find from Bassage's testimony, that during theUnion's campaign, following his encounter with Superin-tendentMonroe, he and other employees solicited em-ployee support at the plant, during rest periods, or otherbreak periods.Monroe admitted that the only written warning14 hehad ever issued for solicitation on Respondent's propertywas the one he issued toBassage.However, there wasno showing that Monroe or any other of Respondent'ssupervisors had observed employee solicitation duringworking time or received a report, of employee solicita-tionwhich had occurred during working time at the14 I based my findings of fact regarding Supenntendent'Monroe's re-marks to employeeBassage aboutRespondent'sno-solicitation rule onMonroe's testimony. I have rejected employee Casner's versioninwhichhe asserted that he heard Monroe prohibit "union talkon the premises, inthe parking lot or anywhere in the factory."Bassage'sadmission, cor-roborated by Casper, that after 25 October, he and otherprounion em-ployees freely engaged in unionsolicitationon Respondent's premisesduring breaks, cast serious doubt on the hkhhood that Monroe voiced thebroad proscription which Casner reported in his testimony:I also notedthat Casner did not remember any referenceto Bassage's solicitation of,employee Wolgamood.Bassage andMonroe testified thatMonroe madereference to that incident in his remarksto BassageI also rejectedBassage'stestimony where it differed fromMonroe's ac-count.Bassage'stestimonyon cross-examinationwas significantly incon-sistentwith his testimony on directexamination regardingMonroe's ad-monition,deliveredas Bassagesat on a forklift Further, unlike Monroe,who testified in a full and forthright manner,Bassage was uncertainabout what was said to him on the evening of 25 October by Monroe andForeman Joe Loughplant, other than the one Monroe received on 25 Octo-ber, regarding Bassage.InOur Way,268NLRB 394 (1983), the Board heldthat rules prohibiting employees from soliciting during"working time" are presumptively valid and that rulesprohibiting employees from soliciting during "workinghours" are presumptively invalid. However, in footnote6 ofOur Way,the Board citingEssex International,'211NLRB 749, 750 (1974), recognized that no violationwould be found where an employer could: "show by ex-trinsic evidence that, in the context of a particular case,the "working hours' rule wascommunicatedorappliedinsuch a way as to convey an intent clearly to permit so-licitation during breaktime or other periods when em-ployees are not actively at work." The Board has alsoheld that a rule prohibiting employee solicitation during"company time" does not violate Section 8(a)(1) of theActBluebonnet Express,271 NLRB 433 fn. 3 (1984).In the instant case, Respondent's no-solicitation rule, asstated by Superintendent Monroe, did not violate Section8(a)(1) of the Act. For, moments after he issued the fa-cially invalid proscription,Monroe made plain that Re-spondent would permit employee solicitation at-the plantduring break periods Respondent also demonstrated itsintent to limit its no-solicitation policy to working timeby the reference to "company time," in the warning slipwhich it issued to Bassage on 27 October. Indeed, Bas-sage's testimony-, showed that following his discussionwithMonroe on 25 October, and for the rest of theUnion's organizing campaign, he and other employeesfreely engaged in solicitation for the Union during breakperiods. Finally, there was no showing that Respondentpermitted employee solicitation during work time forpurposes other than union organizing, such as sales orcharitable causes.Accordingly, I shall 'recommend dis-missal of the allegations that Respondent's no-solicitationrule was overly broad and discriminatory.6.The promise of a better attendance point systemand its implementation 1 sSince 1981, Respondent has maintained a point systemwhich penalizes employees by giving- points or halfpoints for absence, tardiness,. or failure to complete ashift.Three points result in a verbal warning. Employeeswho accumulate 5, 7, or 10 points receive written warn-ings.When an employee, reaches 15 points, the Respond-ent discharges the offender.In the spring of 1982, employee dissatisfaction with thepoint system and other concerns caused Del Rood to, es-tablish an employee plant committee to study the systemand other employee concerns. In August 1982 the com-mittee and Rood worked - toward some liberalization ofthe point system. Two months later, Rood agreed toremove all points from employee records and start eachwith zero points.In,April 1983 Rood convened a special employee com-mittee, primarily to consider, the point system. Roodagreed to give all employees one free day annually andto provide for leave when an employee's wife "was15 I based my findings of fact in this section on Del Rood's testimony. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDhaving a child." He also agreed to an occasional "earnedday off." Respondent did not grantanyfurther changesin the point system during the remainder of 1983-Therewere no committee meetings during the summer of 1983.In the fall of 1983, Rood changed the membership ofthe plant committee and met with it to discuss furtherchanges inthe point system to permit point reductionand the status of employees who fail to complete a shiftdue to illness.On 13, 14, and 15 December Rood held meetings withgroups of his plant employees, at which he expressed an-tiunion sentiment,warned of plant closure if the Unionsucceeded in the coming election,and discussed mattersof interest to the employees,including the attendancepoint system.Rood's remarks to employees at all threemeetings admittedly"suggested"thatRespondent wasreviewing the point system and that Respondent "expect-ed to make changes" Rood also invited the employees toprovide "input in the program." Suggestions were to be"simple to administer"and "the same for everybody."He did not expressly promise any specific change. At themeetings of 14 and 15 December,Rood'sstatementsabout changes were in response to employee questionsabout the point system.Ifind from Rood's testimony that on 31 March Re-spondent announced two changes to its point system, ef-fective 1 April. The first announced change was that anyplant employee who had 2 straight months of perfect at-tendance, excepting vacation days, holidays, bereave-ment, and military leave,would earn an allowance dayoff.The second change was that Respondent would notpenalize an employee, who was unable to finish his orher assigned shift because of illness or other good cause.Respondent's announcement of the two changes on 31March and their implementation on 1 April occurred inthe context of the Union's organizing campaign amongRespondent's plant employees. For although the Region-alDirector held a representation election among Re-spondent's employees on 16 December, he impoundedthe ballots cast in that election pending the outcome ofthe instant case.Thus,at the time Respondent announcedand implemented the two changes to its point system, theUnion's representation petitionwas still pending andthere remained the possibility that the Regional Directormight fmd it necessary to direct a second election amongRespondent's employees.By thus"emphasiz[ing] to [its] employees that there isno necessity for a collective bargaining agent"(NLRB. v.Bailey Co.,180 F.2d 278, 279 (6th Cir. 1950), Respondentunlawfully interferedwith their right of self-organiza-tion: In view of Respondent's hostility toward the Union,as shown by Rood's threat to close the plant if the Unionwon the election of 16 December, the timing of the an-nouncement of Rood's intent to change the point system,the announcement and implementationboth of whichbenefited his employees, of the two changes, and Re-spondent's' failure to explain its action on the basis of le-gitimate_busiaess conditions, I find that Respondent wasprompted by an unlawful purpose. Rood's remarks aboutchanges on 13, 14, and 15 December, in the face of therepresentation election scheduled for 16 December, theannouncement of the two improvements on 31 Marchand their implementation on 1 April, were designed tosuggest to the Respondent's plant employees "that thesource of benefits now conferredis alsothe source fromwhich future benefits must flow and which may dry up ifnot obliged."NLRB. v. Exchange Parts Co.,375U.S.405, 409 (1964). _The evidence strongly suggested that Rood was usingthe employees' concern about the point system to defeatthe Union. Rood's announcement of his intent to changethe point system and his request for employee sugges-tions occurred in the context of antiunion speeches givenduring the last 3 days before the representation electionof 16 December among his plant' employees. These an-nouncements also came after a series of changes liberaliz-ing the point system. That circumstance, together withRood's expressed interest in employee suggestions, wasvery likely to lead his listeners to infer that he was im-pliedly promising to further liberalize the point systemand I so fmd. I also find that from the antiunion contextthe employees were likely to understand that Rood washolding out these promises as an inducement for them toreject the Union.Respondent contends that there has been no showingof unlawful intent on the ground that Rood's Decemberannouncements and the resulting April changes were allpart of a process which predated the arrival of the UnioninOctober. However, I find no merit in Respondent'scontention.The Respondent's contention lacked evidentiary sup-port.There has been no showing that prior to theUnion's campaign, Rood or any other member of Re-spondent'smanagementhad given any thought to a De-cember announcement of a plan for further liberalizingthe point system. Further, there was no evidence thatprior to the surfacing of the Union's campaign, Roodhad given his employees any ground for expecting Re-spondent to agree to the two improvements announcedon 31 March.In sum, Respondent has not rebutted the evidencewhich amply showed that its implied promise of im-provements in the point system and the implementationof that promise were motivated by an intent to interferewith its plant employees' freedom of choice in the pend-ing representation proceeding. I find therefore that bythe implied promise of changes and by the carrying outof the promise, the Respondent violated Section 8(a)(1)of the Act.CONCLUSIONS OF LAW1.The Respondent engaged in unfair labor practicesaffectingcommerce within the' meaning of Section8(a)(1) and Section 2(6) and (7) of the Act, by: coercive-ly interrogating an employee regarding the union senti-ment and union activity of other employees; threateningan employee with discharge because he supported theUnion; implying to its employees that their support forthe Union's organizing effort was futile; creating the im-pression that it was keeping the union activity of ChesterCasner Jr. under surveillance; threatening its employeeswith a rule prohibiting employees from sitting whileworking and with discharge after three absences if the ROOD INDUSTRIES167Union succeeds in organizing them;threatening on twooccasions,to close its plant if the Union succeeded in or-ganizing its employees;and by impliedly promising toliberalize its attendance point system and by thereaftercarrying out its promise for the express purpose of dis-suading its employees from supporting the Union in aBoard-held representation election.2.Respondent has not otherwise violated the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices,I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edt6(a) Post at its plant in Sturgis,Michigan,copies of theattached notice marked"Appendix." 17Copies of thenotice on forms provided by the Regional Director forRegion 7,after being signed by the Respondent's author-ized representative,shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced,or covered byany other material.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply. `IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violationsof the Actnot spe-cifically found.ORDERThe Respondent,Rood Industries,Inc., Sturgis,Michi-gan, its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Coercivelyinterrogating employees regarding theunion sentiment and union activity of other employees.(b) Threatening employees with discharge or other re-prisals because they support District Lodge 117, Interna-tional Association of Machinists and Aerospace Workers,AFL-CIO,or any other labor organization.(c) Implying to its employees that their support forDistrict Lodge 117's organizing effort, or for the orga-nizing effort of any other labor organization is futile.(d)Creating the impression that it was keeping theunionactivity of Chester Casner Jr. or ofanyother em-ployee under surveillance.(e) Threatening to close its plant or to otherwise retali-ate against its employees if District Lodge 117 or anyotherlabor organization succeeds in organizing its em-ployees.(f)Impliedly promising to liberalize its attendancepoint system,or promisingotherbenefits to employees,or implementing such promises for the express purposeof dissuading employees from supporting District Lodge117 or any labororganization in a Board-held representa-tion election.(g)Threatening to impose on its employees stricterplant rules including a prohibition against sitting whileworking, and threatening to discharge employees afterthree absences, if they choose District Lodge 117 or anyother labor organization as their exclusive collective bar-gaining representative.(h) In any like or related manner interfere with, re-strain,or coerce you in the exercise of the rights guaran-teed you by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.16 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102.45 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses11 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.Section 7of the Actgives employees these rights.To organizeTo form, join,or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT coercively interrogate you regardingthe union sentiment or union activity of other employees.WE WILL NOT threaten you with discharge or otherreprisals because you support District Lodge 117 Inter-nationalAssociationofMachinistsandAerospaceWorders,AFL-CIO orany other labor organization.WE WILL NOT imply to you that your support for Dis-trictLodge 117's organizing efforts or for the organizingeffort of any other labor organization is futile.WE WILLNOT create the impression that we are keep-ing your union activity under surveillance.WE WILLNOT threaten to close down our Sturgis,Michigan plant or otherwise retaliate against you if youselect District Lodge 117 or any other labor organizationas your collective-bargaining representative.WE WILL NOT impliedly promise to liberalize our at-tendance point system or promise other benefits to youor implement such promises for the express purpose of 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDdissuading you from supporting District Lodge 117 orany other labor organization in a Board-held representa-tion election.WE WILL NOT threaten to impose upon you stricterplant rules,including a prohibition against sitting whileworking and a rule requiring that you be dischargedany other labororganizationas your exclusive collective-bargainingrepresentative.WE WILL NOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteedyou by Section 7 of the Act.after three absences,if you choose District Lodge 117 orROOD INDUSTRIES, INC.